DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 111 – 130 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bowen et al. (US 2018/0043114).
Regarding claim 111, Bowen et al. discloses a vaporizer device 100, 200 comprising: a cartridge 114 comprising: a cartridge body defining, at least in part, a reservoir 120 configured to contain vaporizable material, a vaporizing assembly positioned within the cartridge body in fluid communication with the reservoir, the vaporizing assembly configured to vaporize the vaporizable material, and a mouthpiece 244 coupled to a proximal end region of the cartridge body; and a vaporizer body comprising: a receptacle 119, 121, 123 configured to receive at least a portion of the cartridge, and control circuitry comprising at least one processor and at least one memory disposed within the vaporizer body, the at least one memory including instructions which when executed cause operations comprising: storing event information associated with an event indicative of detection of an insertion of the cartridge into the vaporizer body; triggering, based at least on the storing the event information, a request from the control circuitry of the vaporizer body to the cartridge for all cartridge information stored at the cartridge; receiving, in response to the request, all the cartridge information stored at the cartridge; and configuring, based at least in part on the received cartridge information, the vaporizer device for vaporizing of the vaporizable material ([0051], fig. 1 – 3).
Regarding claim 112, Bowen et al. discloses the cartridge information is received via a first near field communication circuitry at the cartridge and a second near field communication circuitry at the vaporizer body ([0051], fig. 1 – 3).
Regarding claim 113, Bowen et al. discloses the cartridge information comprises: a pod identifier identifying the cartridge; and usage information ([0119], [0186]).
Regarding claim 114, Bowen et al. discloses the operations further comprise: requesting, from the cartridge and after a detection of a puff of the vaporizer device, usage information of the vaporizer device ([0189], [0231]).
Regarding claim 115, Bowen et al. discloses the operations further comprise: storing, at the at least one memory, the usage information received from the cartridge ([0246]).
Regarding claim 116, Bowen et al. discloses the operations comprise: compressing, by the vaporizer device, the cartridge information and/or the usage information after a detection of a puff, a detection of a cartridge insertion, and/or a threshold of available storage is reached ([0189]).
Regarding claim 117, Bowen et al. discloses the operations comprise: establishing one or more connections with a user device and/or a remote server; and sending, via the one or more connections, the cartridge information to the user device and/or the remote server ([0210]).
Regarding claim 118, Bowen et al. discloses the cartridge information usage information including at least one of: a total quantity of puffs taken from the cartridge, a total puff time for the cartridge, a total energy delivered to the cartridge, a time and date information for the puffs taken from the cartridge, and/or user feedback information regarding the vaporizable material ([0189]).
Regarding claim 119, Bowen et al. discloses the receptacle is configured to mate and electrically connect with the cartridge ([0054]).
Regarding claim 120, Bowen et al. discloses the cartridge information is stored in a memory comprised in a near field communication circuitry at the cartridge ([0089]).
Regarding claim 121, Bowen et al. discloses a cartridge 114 for a vaporizer body, the cartridge comprising: a cartridge body defining, at least in part, a reservoir 120 configured to contain vaporizable material; a vaporizing assembly positioned within the cartridge body in fluid communication with the reservoir, the vaporizing assembly including a heating element 118 configured to heat and cause vaporization of the vaporizable material into air drawn into a vaporizer device along an air flow path; a mouthpiece 244 coupled to a proximal end region of the cartridge body; and circuitry comprising a controller, at least one memory storing cartridge information, and a wireless transceiver, the controller causing operations comprising: storing, as cartridge information, an identifier identifying the cartridge and usage information associated with use of the cartridge; receiving a request, from the vaporizer body, for all the cartridge information stored at the cartridge, the request triggered based at least on the cartridge being at least partially inserted into the vaporizer body; and sending, in response to the request and to the vaporizer body, all the cartridge information stored at the cartridg
Regarding claim 122, Bowen et al. discloses the wireless transceiver comprises near field communication circuitry disposed at an end of the cartridge opposite to the mouthpiece, and wherein the at least one memory is memory included in the near field communication circuitry ([0057], [0153]).
Regarding claim 123, Bowen et al. discloses the cartridge information and/or usage information is sent via the wireless transceiver ([0057], [0153]).
Regarding claim 124, Bowen et al. discloses the cartridge information further includes vendor information associated with the vaporizable material, the vendor information including a batch identifier indicating a composition of the vaporizable material. ([0119], [0186]).
Regarding claim 125, Bowen et al. discloses the usage information includes a total quantity of puffs taken from the cartridge, a total puff time for the cartridge, a total energy delivered to the cartridge, a time and date information for the puffs taken from the cartridge, and/or user feedback information regarding the vaporizable material ([0107], [0189]).
Regarding claim 126, Bowen et al. discloses the usage information is sent to the vaporizer body after at least one puff of the mouthpiece and/or after a request is received from the vaporizer body ([0107], [0189]).
Regarding claim 127, Bowen et al. discloses the cartridge information is further sent to the vaporizer body after at least one puff of the mouthpiece ([0107], [0189]).
Regarding claim 128, Bowen et al. discloses the operations further comprise: receiving, at the cartridge, additional cartridge information, wherein the additional cartridge information is received from the vaporizer body, a user device coupled to the vaporizer body, and/or a remote server ([0210]).
Regarding claim 129, Bowen et al. discloses the additional cartridge information is received via the wireless transceiver ([0057]).
Regarding claim 130, Bowen et al. discloses an apparatus comprising: at least one processor (of the controller 105) and at least one memory 125 including program code which when executed by the at least one processor causes operations comprising: establishing a first connection to a vaporizer device 100 including a cartridge 114, the cartridge including a vaporizable material; receiving, in response to a first request sent to the vaporizer device, a first set of cartridge information stored at the vaporizer device, the first set of cartridge information including all cartridge information stored on the cartridge and received in response to a request sent from the vaporizer device to the cartridge based on storing event information associated with insertion of the cartridge at least partially into the vaporizer device, the first set of cartridge information including a pod identifier ([0119]) uniquely identifying the cartridge, vendor information, and usage information sending, in response to a second connection being established to a remote server 307, the first set of cartridge information to the remote server; receiving, from the remote server and in response to the sending of the first set of cartridge information to the remote server, a second set of cartridge information including 6Application No. Not Yet AssignedDocket No.: 053087-119001US First Preliminary Amendment vendor information indicative of a composition of the vaporizable material in the cartridge; and configuring, based on the first set of cartridge information and the second set of cartridge information, the vaporizer device including the cartridge to vaporize the vaporizable material ([0051], fig. 1 – 3).

Response to Arguments
Applicant's arguments filed 11/07/2022 have been fully considered but they are not persuasive. 
The applicant argues “Claim 111 has been amended to clarify that the control circuitry stores event information associated with an event indicative of detection of an insertion of the cartridge into the vaporizer body, triggers, based at least on the storing the event information, a request from the control circuitry of the vaporizer body to the cartridge for all cartridge information stored at the cartridge, receives all the cartridge information stored at the cartridge in response to the request, and configures the vaporizer device based at least in part on the received cartridge information. Although different in scope, independent 121 and 130 have been amended to recite features similar to those noted above with respect to 111. Applicant respectfully submits that amended independent claims 111, 121, and 130 are allowable over Bowen”.
The examiner respectfully points out that clarification in amended claims 111, 121 and 130 related to manipulation with the cartridge information but does not overcomes structure of cartridge or other related parts of the vaporizer device. Presented structure could provide capability recited above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADIMIR IMAS whose telephone number is (571)272-8288. The examiner can normally be reached 8:00 A.M. - 5:00 P.M. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V. I/               Examiner, Art Unit 2831                                                                                                                                                                                         /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831